                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JUSTIN EVERETT,

                Plaintiff,                          Civil Action No. 2:17-cv-1495

 v.                                                 Hon. Peter J. Phipps

 FIELDWORKS, LLC, et al,

                Defendants.


                      ORDER TO SHOW CAUSE FOR JUROR COSTS

       Trial in the above-captioned matter was scheduled to commence on June 10, 2019.

Defense counsel and defense witnesses appeared at 8:30 a.m. per court order; neither Plaintiff

nor any witnesses for Plaintiff appeared as so ordered at 8:30 a.m. or at any other time on the

trial date. Thirty-three jurors appeared, and at approximately 10:15 a.m. on June 10, 2019, they

were dismissed solely on account of Plaintiff’s failure to appear.

       As indicated in the Sanction and Bill of Costs Notice, ECF No. 102, the jury office has

provided the Court costs relative to the summons of the thirty-three jurors for the jury trial in this

matter. The costs are as follow:

33 jurors, each paid $50.00 attendance fee $ 1, 650.00
33 jurors mileage fees for travel to court       751.95
                                       Total $ 2,401.95

       IT IS HEREBY ORDERED this 11th day of June, 2019, that Plaintiff show cause by

June 25, 2019, why he should not be obligated to refund the costs of $2,401.95 to the United
States of America that were unnecessarily incurred due to his non-appearance at the jury trial in

this matter.



                                                     BY THE COURT:


                                                     /s/ Peter J. Phipps
                                                     PETER J. PHIPPS
                                                     UNITED STATES DISTRICT JUDGE
